                                       Case 3:19-bk-04552-JAF                         Doc 3        Filed 11/27/19       Page 1 of 6

                                                             UNITED STATES BANKRUPTCY COURT
                                                                MIDDLE DISTRICT OF FLORIDA
                                                                  JACKSONVILLE DIVISION

IN RE:          Alisha Annqunette Temoney                                                                   CASE NO.:

                                                             Debtor(s).

                                                                              CHAPTER 13 PLAN
                                                                                  ❑ Amended
A.         NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of the following items. If an item is
checked as "Not Included", if both boxes are checked, or if neither box is checked, the provision will be ineffective if set out later
in the Plan.

    A limit on the amount of a secured claim based on a valuation which may result in a partial payment or no payment   Included ❑                 ✔
                                                                                                                                      Not Included ❑
    at all to the secured creditor. See Sections C.5(d) and (e). A separate motion will be filed.

    Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under 11 U.S.C. § 522(f). A      Included ❑                 ✔
                                                                                                                                      Not Included ❑
    separate motion will be filed. See Section C.5(e).

    Nonstandard provisions, set out in Section E.                                                                       Included ❑                 ✔
                                                                                                                                      Not Included ❑


NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR UNDER SECTION C.5(i) OF THIS
PLAN, TO SURRENDER THE SECURED CREDITOR’S COLLATERAL UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION C.5(k), OR IF PAYMENTS TO A SECURED CREDITOR ARE NOT SPECIFICALLY INCLUDED IN
THE PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY, AND THE CREDITOR MAY TAKE ACTION TO FORECLOSE OR
REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND OTHER LOANS FOR WHICH THE
SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

B.         MONTHLY PLAN PAYMENTS. Plan payments ("Plan Payments") include the Trustee’s fee of 10% and shall begin 30 days from
           petition filing/conversion date. Debtor shall make Plan Payments to the Trustee for the period of     60  months. If the Trustee
           does not retain the full 10%, any portion not retained will be disbursed to allowed claims receiving payments under the Plan and
           may cause an increased distribution to the unsecured class of creditors.
             $1,650.00      from month          1      through      60    .

C.         PROPOSED DISTRIBUTIONS.

           1.       ADMINISTRATIVE ATTORNEY'S FEES.

           Base Fee        $3,500.00      Total Paid Prepetition         $3,313.00      Balance Due          $187.00

           MMM Fee            $0.00       Total Paid Prepetition              $0.00     Balance Due           $0.00

           Estimated Monitoring Fee at              $25.00   per Month.

           Attorney's Fees Payable Through Plan at                 $37.40       (Month 1 - 5) Monthly (subject to adjustment)




1
    All references to "Debtor" include and refer to both of the debtors in a case filed jointly by two individuals.



Effective September 1, 2019
                                 Case 3:19-bk-04552-JAF              Doc 3   Filed 11/27/19       Page 2 of 6
       2.         DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).

Acct. No.                                              Creditor                             Total Claim Amount


       3.         PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

Last Four Digits of Acct. No.                          Creditor                             Total Claim Amount


       4.      TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall receive a fee, the percentage of which
       is fixed periodically by the United States Trustee.

       5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan, other than amounts
       allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall disburse adequate protection
       payments to secured creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the secured
       creditor, the secured creditor has filed a proof of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor
       under 11 U.S.C. § 501(c), and no objection to the claim is pending. I f Debtor’s Plan Payments are timely paid, payments to
       secured creditors under the Plan shall be deemed contractually paid on time.

       (a)    Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain - Mortgage, HOA and Condominium
       Association Payments, and Arrears, if any, Paid Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition
       arrearages and maintain regular monthly postpetition payments on the following claims secured by Debtor’s principal residence.
       Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments are due on the first payment due
       date after the case is filed and continue monthly thereafter. The amount of postpetition mortgage payments may be adjusted as
       provided for under the loan documents. The Plan may provide for the cure of arrearages to homeowner’s and condominium
       associations and may, but need not, include the payment of postpetition assessments in the Plan Payments. Under 11 U.S.C. §
       1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

Last Four             Creditor                                                                 Regular           Gap Payment   Arrears
Digits of Acct.       Collateral Description/Address                                           Monthly
No.                                                                                            Payment

4620                  Bank of America                                                             $708.27                        $40,000.00
                      Collateral
                      1874 Reed Valley Way Middleburg, FL 32068

                      Azalea Ridge HOA                                                             $7.08                         $1,200.00
                      Collateral
                      1874 Reed Valley Way Middleburg, FL 32068

       (b)    Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage, HOA and Condominium Association
       Payments, and Arrears, if any, Paid Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and
       maintain regular monthly postpetition payments on the following claims secured by real property. Postpetition mortgage payments
       must be included in the Plan. Payments are due on the first payment due date after the case is filed and continue monthly
       thereafter. The amount of postpetition mortgage payments may be adjusted as provided for under the loan documents. The Plan
       may provide for the cure of arrearages to homeowner’s and condominium associations and may, but need not, include the
       payment of postpetition assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
       personal liability on these claims.

Last Four             Creditor                                                                 Regular           Gap Payment   Arrears
Digits of Acct.       Collateral Description/Address                                           Monthly
No.                                                                                            Payment

       (c)    Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification. Pending the resolution of a mortgage
       modification request, the Plan Payments shall include the following adequate protection payments to the Trustee: (1) for
       homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting
       homeowner’s association fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead, income-producing
       property, 75% of the gross rental income generated from the property. I f Debtor obtains a modification of the mortgage, the
       modified payments shall be included in the Plan Payments. Debtor will not receive a discharge of personal liability on these
       claims.

Last Four             Creditor                                                                                                 Adequate
Digits of Acct.       Collateral Description/Address                                                                           Protection
No.                                                                                                                            Payment


                                                                      2
                              Case 3:19-bk-04552-JAF             Doc 3       Filed 11/27/19         Page 3 of 6
       (d)    Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506 Valuation APPLIES (Strip Down).
       Under 11 U.S.C. § 1322(b)(2), this provision does not apply to a claim secured solely by Debtor’s principal residence. A separate
       motion to determine secured status or to value the collateral must be filed. Payment on the secured portion of the claim,
       estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the Plan Payments do not include
       payments for escrowed property taxes or insurance.

Last Four          Creditor                                                   Claim         Value          Payment           Interest
Digits of Acct.    Collateral Description/Address                             Amount                       Through           Rate
No.                                                                                                        Plan

       (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506. Debtor must file a separate motion
       under 11 U.S.C. § 522 to avoid a judicial lien or a nonpossessory, nonpurchase money security interest because it impairs an
       exemption or under 11 U.S.C. § 506 to determine secured status and to strip a lien.

Last Four Digits   Creditor
of Acct. No.       Collateral Description/Address

       (f)     Payments on Claims Secured by Real Property and/or Personal Property to Which 11 U.S.C. § 506 Valuation DOES
       NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a). The claims listed below were either: (1) incurred within 910 days
       before the petition date and secured by a purchase money security interest in a motor vehicle acquired for Debtor’s personal use;
       or (2) incurred within one year of the petition date and secured by a purchase money security interest in any other thing of value.
       These claims will be paid in full under the Plan with interest at the rate stated below.

Last Four          Creditor                                                                     Claim         Payment        Interest Rate
Digits of Acct.    Collateral Description/Address                                               Amount        Through Plan
No.

       (g)     Claims Secured by Real or Personal Property to be Paid with Interest Through the Plan Under 11 U.S.C. § 1322(b)(2).
       The following secured claims will be paid in full under the Plan with interest at the rate stated below.

Last Four          Creditor                                                                     Claim         Payment        Interest
Digits of Acct.    Collateral Description/Address                                               Amount        Through        Rate
No.                                                                                                           Plan

       (h)      Claims Secured by Personal Property – Maintaining Regular Payments and Curing Arrearages, if any, Under 11
       U.S.C. § 1325(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the principal amount of the claim is paid in full through the Plan, Debtor
       will not receive a discharge of personal liability on these claims.

Last Four          Creditor                                                                     Claim         Payment        Interest Rate
Digits of Acct.    Collateral Description/Address                                               Amount        Through Plan
No.

       (i)    Secured Claims Paid Directly by Debtor. The following secured claims are being made via automatic debit/draft from
       Debtor’s depository account and will continue to be paid directly to the creditor or lessor by Debtor outside the Plan via automatic
       debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
       personam as to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate
       or abrogate Debtor’s state law contract rights. Because these secured claims are not provided for under the Plan, under 11 U.S.C
       § 1328(a), Debtor will not receive a discharge of personal liability on these claims.

Last Four Digits   Creditor
of Acct. No.       Collateral Description/Address

       (j)   Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following collateral/property. The
       automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to any
       codebtor as to these creditors upon the filing of this Plan.

Last Four Digits   Creditor
of Acct. No.       Collateral Description/Address




                                                                    3
                                  Case 3:19-bk-04552-JAF               Doc 3      Filed 11/27/19         Page 4 of 6
       (k)    Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make payments to the following secured
       creditors. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam
       as to any codebtor with respect to these creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses are
       neither terminated nor abrogated. Because these secured claims are not provided for under the Plan, under 11 U.S.C § 1328(a),
       Debtor will not receive a discharge of personal liability on these claims.

Last Four Digits       Creditor
of Acct. No.           Collateral Description/Address


       6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall disburse payments to creditors
       under leases or executory contracts prior to confirmation of the Plan, as soon as practicable, if the Plan provides for payment to
       creditor/lessor, the creditor/lessor has filed a proof of claim, or Debtor or Trustee has filed a proof of claim for the secured
       creditor/lessor under 11 U.S.C. § 501(c), and no objection to the claim is pending. If Plan Payments are timely paid, payments to
       creditors/lessors under the Plan shall be deemed contractually paid on time.

       (a)    Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid and Arrearages Cured Through
       the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the following leases/executory contracts and proposes the prompt cure
       of any prepetition arrearage as follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full through
       the Plan, Debtor will not receive a discharge of personal liability on these claims.

Last Four              Creditor/Lessor                                                                               Regular        Arrearage and
Digits of Acct.        Description of Leased Property                                                                Contractual    Proposed
No.                                                                                                                  Payment        Cure

       (b)      Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid Directly by Debtor. Debtor
       assumes the following lease/executory contract claims that are paid via automatic debit/draft from Debtor’s depository account
       and are to continue to be paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic
       stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
       these creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law
       contract rights. Because these leases/executory contracts are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor
       will not receive a discharge of personal liability on these claims.

Last Four Digits      Creditor/Lessor
of Acct. No.          Property Collateral

0880                   NPRTO Florida LLC
                      Leased Property
                      Furniture

       (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased Property. Debtor rejects the
       following leases/executory contracts and will surrender the following leased real or personal property. The automatic stay under 11
       U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
       creditors and lessors upon the filing of this Plan.

Last Four Digits      Creditor/Lessor
of Acct. No.          Property Collateral


       7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed claims shall receive a pro rata share of
       the balance of any funds remaining after payments to the above-referenced creditors or shall otherwise be paid under a
       subsequent Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $3,267.54 .

D.     GENERAL PLAN PROVISIONS:

       1.         Secured creditors, whether or not provided for under the Plan, shall retain the liens securing such claims.

       2.         Payments made to any creditor shall be based upon the amount set forth in the creditor’s proof of claim or other amount
                  as allowed by order of the Court.

       3.         If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate shall not vest in Debtor
                  until the earlier of Debtor’s discharge or dismissal of this case, unless the Court orders otherwise. Property of the estate



                                                                          4
                         Case 3:19-bk-04552-JAF               Doc 3         Filed 11/27/19     Page 5 of 6
           (a) ❑ shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this case, unless the Court orders
           otherwise, or

           (b)   ✔
                 ❑    shall vest in Debtor upon confirmation of the Plan.

     4.    The amounts listed for claims in this Plan are based upon Debtor’s best estimate and belief and/or the proofs of claim as
           filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay creditors with filed and allowed proofs
           of claim. An allowed proof of claim will control, unless the Court orders otherwise.

     5.    Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The actual distributions
           may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the Plan control prior to confirmation,
           after which time the Order Confirming Plan shall control.

     6.    Debtor shall timely file all tax returns and make all tax payments and deposits when due. (However, if Debtor is not
           required to file tax returns, Debtor shall provide the Trustee with a statement to that effect.) For each tax return that
           becomes due after the case is filed, Debtor shall provide a complete copy of the tax return, including business returns if
           Debtor owns a business, together with all related W-2s and Form 1099s, to the Trustee within 14 days of filing the return.
           Unless otherwise ordered, consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all
           tax refunds in addition to the Plan Payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency
           to apply a refund to the following year’s tax liability. Debtor shall not spend any tax refund without first having
           obtained the Trustee’s consent or Court approval.

E.   NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c). Note: Any nonstandard provisions
     of this Plan other than those set out in this Section are deemed void and are stricken.




                                                                 5
                           Case 3:19-bk-04552-JAF             Doc 3      Filed 11/27/19       Page 6 of 6
                                                         CERTIFICATION

      By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in the model Plan adopted by this Court, and that
this plan contains no additional or deleted wording or nonstandard provisions other than any nonstandard provisions included
in Section E.

SIGNATURE(S):


Debtor(s)


/s/ Alisha Annqunette Temoney                                            Date         11/27/2019


                                                                         Date



Attorney for Debtor(s)


/s/ Talia Gahanian                                                       Date         11/27/2019




                                                                 6
